Citation Nr: 1110969	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  06-34 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a lung disorder, claimed as coughing spasms.

2.  Entitlement to service connection for a tumor on the vocal cords.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to November 1971.  During that time, he served in Vietnam from July 1969 to July 1970 and from February 1971 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran has not requested a hearing before the Board in connection with this appeal.

The Veteran's appeal also initially included the issues of entitlement to service connection for syncope and service connection for tingling of the extremities.  These issues, however, were previously denied in a November 2009 decision and remand issued by the Board.

In its November 2009 decision and remand, the Board directed further development of the issues identified on the title page of this decision and remand.  Such action was to include making efforts to obtain additional VA treatment records from the VA medical facilities in Jamaica Plain, Massachusetts and Boston, Massachusetts, scheduling the Veteran for a new VA examination to determine the nature and etiology of his claimed lung disorder, and readjudicating the Veteran's claims.  Documentation in the claims file shows that the RO has complied with the remand action directed by the Board.

The issue of entitlement to service connection for a tumor on the vocal cords is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Veteran was treated during service for coughing and other respiratory symptoms attributable to hay fever.

2.  The Veteran is currently diagnosed with COPD which is etiologically related to his longstanding post-service history of smoking.

3.  The evidence does not show a diagnosis or any treatment of any other lung disorders that are etiologically related to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder, claimed as coughing spasms, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Insofar as the Veteran's claim of service connection for a lung disorder, claimed as coughing spasms, the Board notes that the Veteran was notified of the information and evidence needed to substantiate his claim in a June 2005 notice letter.  The Veteran's claim was subsequently adjudicated for the first time in the RO's May 2006 rating decision.  In a subsequent June 2006 letter, the Veteran was further advised that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Following a reasonable period of time in which the Veteran was afforded the opportunity to respond to the RO's June 2006 letter, the Veteran's claim was readjudicated in an October 2006 Statement of the Case.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate a claim.  The Veteran's service treatment records have been obtained.  Treatment records from all VA and private medical providers identified by the Veteran and which are relevant to his claim concerning a lung disorder have been obtained.  Additionally, the Veteran was afforded VA examinations in July 2005 and February 2010 to determine the nature and etiology of his claimed lung disorder and/or coughing spasms.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Applicable Laws and Regulations for Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

III.  Service Connection for a Lung Disorder, Claimed as Coughing Spasms

Through statements made in his March 2005 claim, March 2006 statement, May 2006 Notice of Disagreement, and October 2006 substantive appeal, the Veteran contends that he has experienced coughing fits which are attributable to his active duty service.  Although the Veteran states in his Notice of Disagreement that his coughing spasms began "a couple of years" after his discharge from service, the medical history he provides in his other statements conflict as to the question of when onset of his cough occurred.  In his March 2005 claim, he reports that his coughing fits had been occurring for over 20 years.  A March 2006 statement from the Veteran's friend asserts that he has known the Veteran for 30 years and that the Veteran always had a cough during that time.  In his October 2006 substantive appeal, the Veteran alleges that he has experienced coughing fits for over 40 years.

A review of the Veteran's claims file shows that the Veteran reported a history of seasonal hay fever at his May 1968 pre-induction examination.  Treatment records throughout service reveal that he was frequently treated for symptoms related to hay fever.  At his November 1971 separation examination, however, no respiratory clinical findings were noted and no episodes of coughing or other respiratory symptoms were reported by the Veteran.  In that regard, the November 1971 separation examination report simply notes that the Veteran reported "feeling fine."

With regard to post-service treatment, a November 1977 private hospital record reflects that the Veteran was treated for a cough and complaints of general malaise.  He was diagnosed at that time with an upper respiratory infection.

Private treatment records from October 1993 reveal that the Veteran was treated for a contusion on his left cheek.  According to the Veteran, he sustained the injury after falling forward after a coughing fit.  Although this is generally consistent with contentions made by the Veteran in his March 2005 claim, the Board notes that the record does not show that the Veteran received stitches, as asserted by the Veteran in his claim.

VA treatment records in the claims file, which relate to treatment from November 2000 through November 2009, do not relate to treatment for the Veteran's reported coughing spasms.

In July 2005, the Veteran underwent a VA examination to determine the nature and etiology of his reported coughing spasms.  At that time, the Veteran reported the onset of coughing spasms "around 1975."  Regarding his symptoms at the time of the examination, he reported ongoing coughing, but denied any accompanying episodes of syncope in the last seven months.  A physical examination, however, did not reveal any rhonchi or rales.  Breath sounds in the lungs were symmetric.  Expiratory phase was within normal limits.  Chest x-rays were also within normal limits.  A pulmonary function test administered at that time was interpreted as showing a moderate obstruction.  The examiner observed, however, that the Veteran did not demonstrate a cough during the examination.  As such, the examiner concluded that he was unable to form a diagnosis of the Veteran's reported coughing spasms.  Although the examiner acknowledged the abnormal findings of the pulmonary function test, he concluded that they were indicative of asthma or chronic bronchitis which was in accord with long term cigarette smoking, as reported by the Veteran.

In February 2010, the Veteran was afforded a new VA examination, consistent with the Board's November 2009 remand instructions.  The Veteran's claims file was reviewed in conjunction with the examination.  In this own review of the claims file, the examiner notes that the  service treatment records indicates two distinct diagnoses of upper respiratory infection; one in 1969 and one in 1971.  At the examination, the Veteran reported having an intermittent cough since approximately 1972.  In describing the state of his symptoms at the time of the examination, he reported that the cough had improved with asthma treatments, particularly foradil.    He acknowledged that he currently smokes one pack of cigarettes per day and has been smoking since 1975.  A physical examination once again revealed clear lungs on tidal breathing, although an expiratory wheeze was noted with forced exhalation.  A pulmonary function test was performed, which once again revealed a fixed airflow obstruction.  The examiner opined that the Veteran's airflow obstruction and chronic cough "are almost certainly a result of persistent cigarette smoking," and provided a diagnosis of COPD.  Although the examiner recognized that the Veteran appeared to demonstrate a cough prior to smoking cigarettes in 1975, he opined that those episodes of cough were likely due to episodes of upper respiratory infection.  The examiner further concluded that the examination did not reveal any evidence of a second persistent pulmonary disorder.

Based upon the foregoing evidence, the Board does not find that the Veteran is entitled to service connection for a lung disorder, claimed as coughing spasms.  In this regard, service treatment records indicate that the Veteran was treated for a persistent cough during service; however, the records show that the cough present during service was attributable to hay fever.  In the February 2010 VA examination report, the examiner opined that the Veteran's cough prior to 1975 was attributable to episodes of upper respiratory infections.  This conclusion is consistent with the diagnoses demonstrated in the service treatment records, as well as the November 1977 private hospital records, which also show a diagnosis of upper respiratory infection in the general time frame surrounding 1975.  Ultimately, the VA examiner has made a diagnosis of COPD which is attributable to the Veteran's longstanding history of smoking.  This diagnosis and etiology opinion are partially supported by the opinions rendered in the July 2005 VA examination report, and, are not rebutted by contrary medical evidence.

The statements offered by the Veteran and the March 2006 lay statement from the Veteran's friend attest to a continuity of coughing spasms since approximately the time of the Veteran's active duty service.  The Board recognizes that the Veteran is certainly competent to report his coughing symptoms since service.  However, in considering this lay evidence, the Board is required to render a finding of both the competency and credibility of the lay evidence in the record.  Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The credibility of the various lay contentions as to the onset of the Veteran's coughing spasms is inconsistent, and moreover, such contentions are not supported by the evidence in the claims file.  As previously noted, the Veteran's own statements as to when his coughing spasms first began vary over a range of being from 20 to 40 years ago.  The Board also notes that details concerning his reported episodes of coughing are inconsistent.  Contrary to his statement in his March 2005 claim that a coughing spasm caused him to strike his face and be treated with stitches, the actual corresponding hospital records from 1993 simply show a diagnosis of a contusion.  Also contrary to the Veteran's assertion that he was diagnosed with asthma and given an inhaler, the treatment records do not show any medical treatment for his cough or other respiratory symptoms.  Under the circumstances, the credibility of the Veteran's assertions regarding onset and continuity of symptoms since service is severely undermined.  The Board does not find evidence of continuity of symptomatology since service based upon the Veteran's assertions.

Although the Veteran's various lay assertions are somewhat supported by his friend's March 2006 statement, which states that the Veteran has always had coughing spasms throughout their 30 year friendship, it remains inconsistent with assertions by the Veteran that his coughing spasms were ongoing for 20 years.  Even if the Board were inclined to accept the March 2006 statement as being credible as to the issue of continuity, the statement does not establish a diagnosis or etiology of the coughing spasms that were present during the 30 years of their acquaintance.  Toward that end, it does not contradict the February 2010 diagnosis and etiology opinion rendered by the VA examiner.

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for a lung disorder, claimed as coughing spasms, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a lung disorder, claimed as coughing spasms, is denied.



REMAND

In the March 2005 claim of the appeal at issue, the Veteran reports that he underwent surgery "a few years before" to remove a tumor from his false vocal cord.  A review of the claims file does not reveal any evidence which directly pertains to the Veteran's reported surgery.  Nonetheless, an isolated February 2001 VA treatment record from a VA otolaryngology/surgery department indicates that the Veteran was undergoing a course of treatment in which he was being followed for hoarseness of voice and for "new changes" in his voice.  Although this record does not expressly mention the surgery reported by the Veteran, it does appear to pertain to a follow-up course of treatment after otolaryngological surgery.   Unfortunately, the February 2001 VA record does not identify the VA facility where it was authored, nor is it apparent from the contents of the document as to where it was authored.  To date, no documented efforts have been made to locate and obtain the remainder of the treatment records which relate to this apparent course of treatment in 2001 and possibly earlier.  Such records are likely to be relevant to the diagnosis, etiology, and treatment of the Veteran's claimed tumor.

Under the circumstances, efforts should be made to contact the Veteran and to obtain from him the name(s) and address(es) of the VA and/or private medical facilities where he underwent surgery to remove a tumor from his false vocal cord and received any follow-up treatment or therapy.  Once the name(s) and address(es) of these facilities have been obtained, efforts should be made to obtain all corresponding treatment records and to associate them with the claims file.  Thereafter, the RO should further develop the Veteran's claim of entitlement to service connection for a tumor on the vocal cords, as warranted, and readjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for a tumor on the vocal cords.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  

The Veteran should also be provided a VA 21-4142 release and be requested to provide on the release the name(s) and address(es) of the VA or private medical facilities where he underwent surgery to remove a tumor from his false vocal cord, and, where he underwent follow-up therapy or treatment after the surgery.

2.  After securing any necessary release forms, with the full address information being provided, all records of medical treatment which are not currently associated with the Veteran's claims file should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be included in the claims file.

3.  The RO should perform any other development as it deems warranted by the evidence.

4.  After completion of the above development, the Veteran's claim of entitlement to service connection for a tumor on the vocal cords should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


